United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20183
                        Conference Calendar


WESLEY R. WILSON,

                                    Plaintiff-Appellant,

versus

PMAC, UNION PLANTERS BANK NA, its successors in interest
and/or assignees; BROWN & SHAPIRO LLP, Attorneys At Law,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-2726
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Wesley R. Wilson’s motion to recuse Circuit Judges

Barksdale, Emilio Garza, and Dennis is DENIED.     See Liteky v.

United States, 510 U.S. 540, 555 (1994).

     Wilson has appealed the district court’s order denying his

motions for relief, under FED. R. CIV. P. 60(b)(4), from the

district court’s order dismissing his complaint, in which Wilson

sought relief from an order of the bankruptcy court.     Rule

60(b)(4) provides that the court may relieve a party from a final


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20183
                                  -2-

judgment if “the judgment is void.”    FED. R. CIV. P. 60(b)(4).

“A judgment is void for purposes of Rule 60(b)(4) if the court

that rendered it entered an order outside its legal powers.”

Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998).     If the

district court had subject matter and personal jurisdiction,

relief under Rule 60(b)(4) is appropriate only if “the district

court acted in a manner so inconsistent with due process as to

render the judgment void.”     Callon Petroleum Co. v. Frontier Ins.

Co., 351 F.3d 204, 210 (5th Cir. 2003) (internal quotation marks

omitted).   Wilson has not shown that the district court erred.

     Because the appeal is without arguable merit, it is

DISMISSED AS FRIVOLOUS.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.    We caution Wilson that the

filing of frivolous appeals and motions will invite the

imposition of a sanction.

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.